*176Opinion by
Cline, J.
It was stipulated that the invoice item marked “A” in protest 403026-G is the same in all material respects as the bak hop which was held free of duty under paragraph 1567, Tariff Act of 1922, in Oy Wo Tong v. United States (5 Cust. Ct. 70, C. D. 372), and that the invoice item marked “B” in protest 966568-G is similar to the yoke chok ping held dutiable at 10 percent under paragraph 34, Tariff Act of 1930, in Oy Wo Tong Co. v. United States, supra. In accordance therewith the claims of the plaintiffs were sustained to the extent indicated.